—Appeal from an order of Supreme Court, Jefferson County (Gilbert, J.), entered January 8, 2002, which, inter alia, granted the motion of defendant Atlantic Testing Laboratories, Ltd. for summary judgment and dismissed the amended complaint against it.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs for the reasons stated in decision at Supreme Court, Jefferson County, Gilbert, J. Present — Pigott, Jr., P.J., Hurlbutt, Lawton and Hayes, JJ.